USCA11 Case: 21-10091      Date Filed: 04/14/2022   Page: 1 of 8




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-10091
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
ROMNEY CHRISTOPHER ELLIS,


                                           Defendant-Appellant.


                   ____________________

          Appeal from the United States District Court
               for the Middle District of Florida
           D.C. Docket No. 8:20-cr-00112-VMC-JSS-1
                   ____________________
USCA11 Case: 21-10091        Date Filed: 04/14/2022     Page: 2 of 8




2                      Opinion of the Court                21-10091


Before: WILSON, JILL PRYOR, and ANDERSON, Circuit Judges.
PER CURIAM:
       Romney Christopher Ellis appeals his 58-month sentence
imposed for transmitting communications containing threats in in-
terstate commerce and mailing injurious articles. Ellis argues that
the district court erred by applying a six-level enhancement to his
advisory Sentencing Guidelines range for conduct evidencing an
intent to carry out a threat, pursuant to U.S.S.G. § 2A6.1(b)(1). Af-
ter careful review, we affirm.
                                 I.
       Ellis pled guilty to one count of transmitting communica-
tions containing threats in interstate commerce, in violation of 18
U.S.C. § 875(c) (Count One), and one count of mailing non-maila-
ble matter—a non-refrigerated and improperly packaged dead ani-
mal—in violation of 18 U.S.C. § 1716(a), (j)(1) (Count Two).
       In anticipation of sentencing, a probation officer prepared a
presentence investigation report (PSR), that recounted the offense
conduct. In July 2019, Ellis, using a return address with a different
name than his, mailed a dead rat to his ex-wife, A.E., via the United
States Postal Service. The package also contained a blackened rose,
a Bible verse, and a letter calling A.E. a racial slur and saying she
should be gang raped and forced to eat human feces. Ellis’s mailing
of the dead rat formed the basis of Count Two.
USCA11 Case: 21-10091               Date Filed: 04/14/2022    Page: 3 of 8




21-10091                     Opinion of the Court                        3

       In the months that followed, Ellis repeatedly sent A.E.
threatening and harassing text messages. Many of the messages
were sexual in nature. In most of the messages, Ellis used racial
slurs and epithets. Several of the messages contained demands that
A.E. kill herself; one such message was accompanied by a photo-
graph depicting an individual being shot in the head with a firearm.
And several of the messages contained homicidal threats against
A.E. and A.E.’s sister. One such message said: “You should have
never said ‘I do.’ Revenge will be served you sweetly and very
cold.” Doc. 62 at 5. 1 It was accompanied by a photo of A.E.’s sister’s
residence. In a string of text messages sent in October 2019, Ellis
threatened to decapitate A.E. and burn her alive. These October
2019 text messages formed the basis of Count One.
        The PSR calculated a base offense level of 12 pursuant to
U.S.S.G. §§ 2A6.1(a)(1) and 3D1.2(b). The PSR recommended a six-
level enhancement under U.S.S.G. § 2A6.1(b)(1) because the of-
fense involved conduct evidencing an intent to carry out a threat.
The PSR stated that the enhancement was warranted based on two
acts: the mailing of the dead rat, which displayed an intent to kill
A.E., and the text message about revenge accompanied by a photo
of A.E.’s sister’s residence, displaying an intent to kill A.E.’s sister.
The PSR applied an additional two-level enhancement because the
offense involved more than two threats, U.S.S.G. § 2A6.1(b)(2)(A),
and a three-level reduction for acceptance of responsibility,


1   “Doc.” numbers are the district court’s docket entries.
USCA11 Case: 21-10091         Date Filed: 04/14/2022    Page: 4 of 8




4                      Opinion of the Court                 21-10091

U.S.S.G. § 3E1.1. Ellis’s total offense level therefore was 17. With a
criminal history category of IV based on, among other things, a his-
tory of threats against other women including A.E., A.E.’s mother,
A.E.’s children, and A.E.’s niece.
       Based on a total offense level of 17 and a criminal history
category of IV, the PSR calculated a Sentencing Guideline range of
37 to 46 months’ imprisonment. The statutory maximum term of
imprisonment for Count One was five years’ imprisonment. The
PSR noted that the government believed an upward departure may
be warranted because Ellis’s criminal history was substantially un-
derrepresented—he had several convictions, including for threat-
ening conduct against A.E. and others that did not garner criminal
history points. See U.S.S.G. § 4A1.3(a)(1), (2)(E). Relatedly, the PSR
explained that an upward variance may be warranted because Ellis
began stalking A.E. years before the criminal conduct that formed
the basis of the instant offense occurred.
      Ellis objected to the six-level enhancement imposed under
U.S.S.G. § 2A6.1(b)(1), arguing that he did not engage in conduct
evidencing an intent to carry out a threat. Rather, he argued, his
actions “were intended to cause emotional distress for A.E. and
nothing more.” Doc. 62 at 158. Ellis noted that despite having am-
ple opportunity to carry out the threats he made, he never did so.
       The government responded that Ellis’s mailing of the dead
rat was conduct evidencing his intent to carry out the homicidal
threats against A.E. The government also emphasized that Ellis’s
threatening behavior had escalated over the course of several
USCA11 Case: 21-10091         Date Filed: 04/14/2022    Page: 5 of 8




21-10091               Opinion of the Court                         5

years, and that the mailing of the rat along with a graphic, threat-
ening letter demonstrated an escalation in violence and in the con-
crete nature of the homicidal threat. The district court agreed with
the government and overruled the objection, finding that the
“overt acts that were carried out . . . show that there is a further-
ance of his threats,” and that, “tak[ing] the[] messages and the mail-
ings altogether they do evidence an intent to carry out the threat.”
Doc. 94 at 20.
         The district court sentenced Ellis to 58 months’ imprison-
ment with a three-year term of supervised release to follow. This
is Ellis’s appeal.
                                 II.
       Whether a defendant’s conduct evidences an intent to carry
out a threat for purposes of U.S.S.G. § 2A6.1(b)(1) raises a mixed
question of law and fact. United States v. Barbour, 70 F.3d 580, 586
(11th Cir. 1995). We review the district court’s factual findings for
clear error, and we review de novo whether those facts evidence
an intent to carry out the threat, a question of law. Id.
       A fact-finding is not clearly erroneous unless we are left with
the “definite and firm conviction that a mistake has been commit-
ted.” United States v. Rothenberg, 610 F.3d 621, 624 (11th Cir.
2010) (internal quotation marks omitted). A factual finding cannot
be clearly erroneous when the factfinder has chosen between two
permissible views of the evidence. United States v. Saingerard,
621 F.3d 1341, 1343 (11th Cir. 2010).
USCA11 Case: 21-10091         Date Filed: 04/14/2022    Page: 6 of 8




6                      Opinion of the Court                 21-10091

                                 III.
         Section 2A6.1(b)(1) calls for a six-level guidelines enhance-
ment “[i]f the offense involved any conduct evidencing an intent to
carry out [the] threat.” U.S.S.G. § 2A6.1(b)(1). Ellis argues that his
conduct did not evidence any such threat; rather, he says, his con-
duct showed only an intent to cause emotional distress. Ellis em-
phasizes that he took no steps to arm himself or to travel to the
state in which A.E. lived to carry out the threats. And, he says, the
fact that he made multiple threats over the course of several years
without carrying them out demonstrated that he would not carry
out the threats in this case. Given the circumstances of this case,
we disagree with Ellis.
       The enhancement in U.S.S.G. § 2A6.1(b)(1) “is not a general
mandate to punish more severely people with bad character or
those generally more likely to carry out their threats.” Barbour, 70
F.3d at 587. “The purpose of the enhancement is to punish more
severely the individual whose actions indicate an intent to carry out
the threat that serves as the basis for the underlying conviction.”
Id. To sustain the enhancement, the district court must make “find-
ings to support the claim that there was a close nexus between the
defendant’s acts and his threat.” Id. A court may consider “pre-
threat conduct,” “post-threat conduct,” id., and “conduct that oc-
curred during the offense,” U.S.S.G. § 2A6.1(b)(1) cmt. n.1.
      Because there is a risk that pre-threat conduct may lack the
required close nexus, Barbour, 70 F.3d at 587, the commentary to
the Guidelines provides that “conduct that occurred prior to the
USCA11 Case: 21-10091         Date Filed: 04/14/2022    Page: 7 of 8




21-10091               Opinion of the Court                         7

offense must be substantially and directly connected to the offense,
under the facts of the case taken as a whole,” U.S.S.G. § 2A6.1(b)(1)
cmt. n.1. “Factors a district court should consider in determining
the probative value of pre-threat conduct include . . . the proximity
in time between the threat and the prior conduct, the seriousness
of the defendant’s prior conduct, and the extent to which the pre-
threat conduct has progressed towards carrying out the threat.”
Barbour, 70 F.3d at 587. “The essential inquiry for § 2A6.1(b)(1)
purposes is whether the facts of the case, taken as a whole, establish
a sufficiently direct connection between the defendant’s pre-threat
conduct and his threat.” United States v. Taylor, 88 F.3d 938, 943
(11th Cir. 1996).
        The district court found that the mailing of the dead rat, to-
gether with an explicit, threatening letter and other threatening ac-
coutrements, an escalation in a long history of harassing and threat-
ening conduct toward A.E. and her family members, demonstrated
an intent to carry out the homicidal threats Ellis made. We agree.
Ellis’s mailing of the rat was close in time to his death threats, it
was serious, and it represented a progression in menacing conduct
towards A.E. See Barbour, 70 F.3d at 587.
      The mailing of the dead rat was directly connected to the
text messages in which Ellis threatened to kill A.E. Although the
mailing of the dead rat was pre-threat conduct, it occurred in close
temporal proximity—three months—to the text messages that
formed the basis of Count One. See Taylor, 88 F.3d at 943 (suggest-
ing that an approximately five-month proximity between pre-
USCA11 Case: 21-10091              Date Filed: 04/14/2022          Page: 8 of 8




8                           Opinion of the Court                        21-10091

threat conduct and the threat was sufficiently close). And during
that span of time, Ellis was sending additional threatening text mes-
sages to A.E., telling her in four separate text messages to kill her-
self and threatening “[r]evenge” by suggesting that harm would
come to A.E.’s sister. Doc. 62 at 5.
       The mailing of the dead rat, along with a blackened rose and
harassing letter that used a racial slur, was serious. It also repre-
sented a progression tying Ellis’s long history of menacing behavior
towards A.E. to concrete threats of violence and death. 2 At bottom,
we agree with the district court that Ellis’s conduct of mailing the
dead rat and the subsequent death threats is substantially and di-
rectly connected. The mailing of the rat was not a random act per-
formed by Ellis to emotionally disturb A.E., but an overt act con-
sistent with a scheme of threats and violence aimed at her.
     In sum, the district court did not err by applying the en-
hancement.
        AFFIRMED.



2 We   do not consider Ellis’s arguments that his history of threats of violence is
irrelevant to the application of the sentencing enhancement and that the gov-
ernment failed to present sufficient evidence to support its allegations of prior
threatening conduct against A.E. because Ellis raised those arguments for the
first time in his reply brief. United States v. Montenegro, 1 F.4th 940, 944 n.3
(11th Cir. 2021). Moreover, Ellis relied on his prior threatening conduct to-
ward A.E. to argue in his initial brief that his threats were not escalating, so
we decline his reply brief’s invitation to do the opposite.